Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

This action is in response to amendment filed on 7/27/2022, which has been entered.

Claims 6-8 have been canceled; currently claims 1-5 and 9-20 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of applicant’s amendment, the 35 USC § 101 rejection of claim 11 has been withdrawn.

Applicant argued:

A.	that “Although “clusters of pixels having similar movement and location characteristics” is mentioned in paragraph [0096] of Perski, this clustering relates to clustering of “pixels” rather than clustering of “motion vectors”. Second, Perski does not describe how these clusters of pixels are determined, much less discloses determining the clusters according to motion vectors. Third, Perski fails to teach two clusters of motion vectors corresponding to a left hand and a right hand, respectively.”  (P. 8.)

However, a pixel is a 1x1 block and Perski discloses group pixels with the same motion.  [See, for example, paragraph 99 (“…A hand shape is detected (502)…and points (pixels) of interest are selected (503) from within the detected hand shape area…Movement of points is determined…A group of points having similar movement and location parameters is defined (507) and…tracked for further gesture recognition”).]  Kato further discloses determining the motion vectors for blocks of other sizes.  [See, for example, the discussion in Item B below.]  Therefore the argument is not persuasive.

B.	that ‘Kato discloses combining a plurality of blocks depending on similarity of motion vectors, which is related to clustering of “blocks”. Kato also fails to disclose clustering of “motion vectors”, as well as two clusters of motion vectors corresponding to a left hand and a right hand, respectively.’  (P. 8) 

However, while the applied teaching of Kato mainly concerns clustering blocks based on their motion vectors, a motion vector has been obtained for each block of an images (which has been divided into blocks), Fig. 7 and the corresponding paragraphs [e.g., paragraphs 184 (“…divides the image of the object frame into a plurality of blocks”), 193 (“…generates a vector from a coordinate of a specific point in the extraction block of object frame 51 to a coordinate of a corresponding point in the block of reference frame 52 detected in step S234 (step S235)”)] shows how the motion vector for each block is obtained.  Kato is not applied to teach finding hands.  Therefore, the argument is not persuasive.

C.	that ‘“the first moving object” (selected from the identified objects) in Tao appears to be used to read on “the locations of the third and fourth blocks determined in the subsequent frame”, and “the first layer” (selected from the objects being tracked) in Tao appears to be used to read on “the predicted locations of the first and second blocks in the subsequent frame”. However, Tao discloses updating the first layer using information from the first moving object if a match is found therebetween, which may be equivalent to updating the first and second blocks with information of the third and fourth blocks. However, Tao fails to disclose or suggest identifying respective hands based on this information.’  (P. 10)

However, as applicant appears to appreciate, Tao is applied to teach matching objects identified in a current frame with tracked objects (or layers) available from a previous frames based on prediction of the tracked objects with respect to the current frame.  When the tracked objects (layers) are a left hand and a right hand, their matches found in the current frame (as in the case of Perski), the matched objects in the current frame correspond to the left hand and the right hand.  Updating is done when a positive match is determined.  Therefore, the argument is not persuasive.

D.	that “updating the layers in Tao does not allow accurate tracking of movement of each hand in consecutive frames without confusing the left hand with the right hands, as set forth, e.g., in paragraph [0040] of the application as filed.”  (P. 10)

However, this is merely speculation.  In addition, accuracy is not claimed, nor can it be an allowable subject matter.  Therefore, the argument is not persuasive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Perski et al. (US 2014/0145941 - IDS), Kato et al. (US 2016/0344934) and Tao et al. (US 6,826,292).

Regarding claim 1, Perski discloses:
identifying an area comprising hands of a person in one frame image of a video;
[Figs. 5, 6 and paragraphs 99 (“…Image data is received…A hand shape is detected”), 105 (“… receiving image data of a field of view (701) and identifying a right hand and a left hand (702)]
clustering a plurality of resulted motion vectors into a first cluster and a second cluster, wherein a plurality of first blocks corresponding to the first cluster of motion vectors correspond to one of a left hand and a right hand, and a plurality of second blocks corresponding to the second cluster of motion vectors correspond to the other one of the left hand and the right hand;
identifying movements of the hands to which the first cluster and the second cluster correspond in a plurality of frame images subsequent to the one frame image;
matching the identified movements with a predetermined action mode to determine an action of the hands
[Figs.4-6 and paragraphs 97 (“…Optical flow relates to the pattern of apparent motion of objects…Sequences of ordered images and tracking discrete image displacements allow the estimation of motion”), 99 (“…A hand shape is detected (502)…and points (pixels) of interest are selected (503) from within the detected hand shape area…Movement of points is determined…A group of points having similar movement and location parameters is defined (507) and…tracked for further gesture recognition”),  105 (“… Right and left hands may be identified by identifying movement and then applying shape recognition algorithms”), 106 (“Once a left and a right hand are identified the movement of at least one of the hands is tracked (703) and…compared to a pre-defined pattern (704). If the tracked hand movement is in a pre-defined pattern the movement is identified as a gesture (705)”).  Note that grouping points of similar movement is clustering.  Note further that determining motion and performing tracking requires successive frames]

	Perski further discloses calculating motions of points of interest [Fig. 5 and paragraph 99 (“…points (pixels) of interest are selected (503) from within the detected hand shape area…based…on variance (points having high variance are usually preferred). Movement of points is determined”)].

	Perski does not expressly the following, which is taught by Kato and Tao:
dividing the area into a plurality of blocks, and calculating a motion vector for each of the blocks
[Kato: Figs. 7, 16 and paragraphs 184 (“…divides the image of the object frame into a plurality of blocks”), 193 (“…generates a vector from a coordinate of a specific point in the extraction block of object frame 51 to a coordinate of a corresponding point in the block of reference frame 52 detected in step S234 (step S235)”), 262 (“FIG. 16…combining a plurality of blocks depending on similarity of the motion vectors…That is…clustering of the regions with the motion vectors”), 264 (“…FIG. 16…right grass 32…the motion vectors are substantially identical. Therefore…combined into one region 91 with only one motion vector”).  Note that as shown in Fig. 16, a motion vector has been calculated for each block (details in Fig. 7), which is subsequently used to cluster blocks into larger area]
identifying an area comprising hands in the another frame image subsequent to the one frame image, calculating a motion vector for each block in the identified area, and clustering the calculated motion vectors into a third cluster and a fourth cluster, wherein the third cluster of motion vectors correspond to a plurality of third blocks, and the fourth cluster of motion vectors correspond to a plurality of fourth blocks;
[Tao: Fig. 8 and col. 10, lines 45-48 (“…step 810, a new image frame is received. Next, at step 812…determines…moving objects in the image”).  Note that the determined objects being hands and that they are determined by clustering motion vectors are disclosed by the combined invention, per the analysis of claim 1]
predicting locations of the plurality of first blocks and locations of the plurality of second blocks in the another frame image;
[Tao: Fig. 8 and col. 10, lines 51-53 … step 810, a new image frame is received. Next, at step 812, the process determines which pixels correspond to the background layer and which correspond to moving objects in the image…At step 816…selects a first layer, that is to say, a first tracked object from among the objects currently being tracked]
comparing the predicted locations of the plurality of first blocks and the plurality of second blocks with locations of the plurality of third blocks and the plurality of fourth blocks;
[Tao: Fig. 8 and col. 10, lines 53-58 (“…at step 818, the process compares the object to the layer to determine if the object corresponds to the layer. In making this comparison, the segmentation…of the selected object are compared to the predicted segmentation, velocity and appearance of the selected layer]
determining one party of the plurality of third blocks and the plurality of fourth blocks which is overlapped with or close to the predicted locations of the plurality of first blocks to be corresponding to the one of the left hand and the right hand;
determining the other party of the plurality of third blocks and the plurality of fourth blocks which is overlapped with or close to the predicted locations of the plurality of second blocks to be corresponding to the other one of the left hand and the right hand
[Tao: Fig. 8 and col. 10, lines 53-59 (“…at step 818, the process compares the object to the layer to determine if the object corresponds to the layer. In making this comparison, the segmentation, velocity and appearance of the selected object are compared to the predicted segmentation, velocity and appearance of the selected layer, as described above”).  Note that for the appearances of two objects to match they necessarily need to have significant overlap.  Note further that Fig. 8 shows the tracking of multiple objects (e.g., hands of Perski) from frame to frame]

	Prior to the effect filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Perski with the teaching of Kato and Tao as set forth above.  The reasons for doing so at least would have been to extract different regions, as Kato indicated in paragraph 248; as well as to assist in tracking when the measurements are ambiguous or cluttered and makes the estimation process computationally tractable, as Tao indicated in col. 4, lines 34-38.

Regarding claim 9, Perski further discloses:
wherein an action of hands is defined with one or more of movement direction, movement speed and a shape of the left hand and the right hand, in the predetermined action mode
[Figs.2B, 6 and paragraphs 83 (“…A user command is generated based on the identified gestures or movements (226)”), 106 (“Once a left and a right hand are identified the movement of at least one of the hands is tracked (703) and…compared to a pre-defined pattern (704). If the tracked hand movement is in a pre-defined pattern the movement is identified as a gesture (705)”).  Note that a move has a direction and a speed.  Note further that a user command is considered an action mode]

Claims 10 and 11 are similarly analyzed and rejected as per the analysis of claim 1 with the additional disclosure of a processor (for claim 10) and a memory (for claim 11) [Fig. 1A and paragraphs 53 (“…Image sensor 103 is typically associated with processor 102, and storage device 107…processor 102”), 54 (“Image data…is sent to processor 102 for analysis…According to some embodiments the image processing is performed by a first processor which then sends a signal to a second processor”)]

>>><<<
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Perski et al. (US 2014/0145941 - IDS), Kato et al. (US 2016/0344934) and Tao et al. (US 6,826,292) as applied to claims 1 and 9-11 above, and further in view of Boss et al. (US 2019/0387091).

Regarding claim 2, the combined invention of Perski, Kato and Tao discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Boss:
determining, based on the identified movements, that the hands perform a repetitive action, and determining the number of times for the repetitive action
[Fig. 4 and paragraph 55 (“At 104…uses the data acquired at 102 to determine user ergonomic motion patterns…of motions and engagement over periods of time…determine patterns of user body positions over time that are classifiable as repeated and recognized motions associated to specific input actions”).  Note that Official Notice is taken that counting the number of repetitions was well known prior to the effective filing date of the claimed invention that can provide a tally of such actions]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Boss as set forth above.  The reasons for doing so at least would have been to identify problematic ergonomic movement and to recommend alternative, as Boss indicated in the last 4 lines of the abstract.

>>><<<
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perski et al. (US 2014/0145941 - IDS), Kato et al. (US 2016/0344934) and Tao et al. (US 6,826,292) as applied to claims 1 and 9-11 above, and further in view of Shotton et al. (US 2016/0085310).

Regarding claim 3, the combined invention of Perski, Kato and Tao discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Shotton:
wherein the area is identified in the one frame image based on color; or the area is identified in the one frame image by using a deep learning-based model
[Fig. 2 and paragraph 31 (“… use color information in color images captured by the capture device 102 to detect and extract image elements depicting the user's hand”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Shotton as set forth above.  The reasons for doing so at least would have been because skin color is usually distinct from the background, as one of ordinary skill in the art would have known.

>>><<<
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perski et al. (US 2014/0145941 - IDS), Kato et al. (US 2016/0344934) and Tao et al. (US 6,826,292) as applied to claims 1 and 9-11 above, and further in view of Conway et al. (US 9,646,222).

Regarding claim 4, the combined invention of Perski, Kato and Tao discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Conway:
subtracting a global motion vector from the calculated motion vector for each block before performing the clustering, wherein the global motion vector represents a common movement of the hands to which the first cluster and the second cluster correspond, or a movement of a camera which captures the video
[Fig. 2 and col. 6, lines 51-59 (“Tracking data 294 may include the set of extracted feature points and their respective motion vectors…The relative motion vectors may be similar to the absolute motion vector but may remove (e.g., subtract) the camera motion from the motion vector and therefore may include only the object motion”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Conway as set forth above.  The reasons for doing so at least would have been that the relative motion may more closely reflect the motion of a region, as Conway indicated in col. 6, lines 62-63.

>>><<<
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Perski et al. (US 2014/0145941 - IDS), Kato et al. (US 2016/0344934) and Tao et al. (US 6,826,292) as applied to claims 1 and 9-11 above, and further in view of Wang et al. (US 2012/0219213).

Regarding claim 5, the combined invention of Perski, Kato and Tao discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Wang:
wherein an average value of motion vectors of each of the first cluster and the second cluster represents a movement of the hand corresponding to the cluster
[Fig. 2 and paragraphs 42 (“…obtaining (205) a set of optical flows. These optical flows are then grouped (210) into a set of clusters…For each cluster, a codeword is defined (215) to represent the cluster…the codeword for a cluster may be…an average…of the optical flows that are associated with the cluster”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Wang as set forth above.  The reasons for doing so at least would have been average is one of the common statistics (e.g., mean and variance) for representing a group (such as a cluster), as one of ordinary skill in the art would have known.

Conclusion and Contact Information

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 27, 2022